Citation Nr: 1749561	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-35 820	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating greater than 20 percent for lumbosacral spine degenerative disc disease.

4.  Entitlement to an initial rating greater than 20 percent for radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating greater than 20 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an initial rating greater than 20 percent for a right shoulder disability.

7.  Entitlement to an initial rating greater than 10 percent for a left shoulder disability.

8.  Entitlement to an initial rating greater than 10 percent for a right ankle disability.

9.  Entitlement to an initial rating greater than 10 percent for a left ankle disability.

10.  Entitlement to an initial rating greater than 10 percent for a right knee disability.

11.  Entitlement to an initial rating greater than 10 percent for a left knee disability.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for a left shoulder disability (which was characterized as old grade separation, left acromioclavicular joint and old healed fracture, left mid clavicle and degenerative changes left shoulder with decreased motion (non-dominant extremity), claimed as rotator cuff injury, left shoulder), assigning a 20 percent rating effective April 21, 2009, and denied claims of service connection for bilateral hearing loss (which was characterized as bilateral sensorineural hearing loss, claimed as hearing loss) and for tinnitus.  The Veteran disagreed with this decision in June 2010.  He perfected a timely appeal on these claims in May 2013.

This matter next is on appeal from a January 2011 rating decision in which the RO denied the Veteran's TDIU claim.  The Veteran disagreed with this decision in February 2011.  He perfected a timely appeal on his TDIU claim in January 2015.

This matter next is on appeal from a March 2013 rating decision in which the RO granted, in pertinent part, the Veteran's claims of service connection for lumbosacral spine degenerative disc disease (which was characterized as lumbar spine degenerative disc disease (claimed as lumbar spine bulging disc), assigning a 20 percent rating effective April 21, 2009, a right ankle disability (which was characterized as right ankle strain (claimed as residuals of right ankle injury)) , assigning a 10 percent rating effective April 21, 2009, a left ankle disability (which was characterized as left ankle strain (claimed as residuals of left ankle injury)), assigning a 10 percent rating effective April 21, 2009, a right knee disability (which was characterized as right knee degenerative joint disease (claimed as residuals of right knee injury)), assigning a 10 percent rating effective April 21, 2009, a left knee disability (which was characterized as left knee degenerative joint disease (claimed as residuals of left knee injury)), assigning a 10 percent rating effective April 21, 2009, and for a right shoulder disability (which was characterized as right shoulder impingement syndrome (claimed as right shoulder rotator cuff injury)), assigning a 10 percent rating effective April 21, 2009.  The Veteran disagreed with this decision in June 2013.  He perfected a timely appeal on these claims in March 2014.

This matter finally is before the Board on appeal from a February 2015 rating decision in which the RO granted the Veteran's claims of service connection for radiculopathy of the right lower extremity, assigning a 20 percent rating effective March 10, 2014, and for radiculopathy of the left lower extremity, assigning a 20 percent rating effective March 10, 2014.  The Veteran disagreed with this decision in June 2015.  He perfected a timely appeal on these claims in July 2017.

A Travel Board hearing was held in May 2017 before the undersigned Veterans Law Judge at the RO in Buffalo, New York, and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the  Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

Because the Veteran currently lives within the jurisdiction of the RO in Buffalo, New York, that facility has jurisdiction in this appeal.  The Veteran appointed his current representative to represent him before VA by filing a properly executed VA Form 21-22 in December 2012.

The Agency of Original Jurisdiction (AOJ) provided the Veteran with notice of the relevant laws and regulations governing his currently appealed claims in Statements of the Case issued in March 2013, January and November 2014, and in May 2017.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below, the issues of entitlement to higher initial ratings for a right shoulder disability, a left shoulder disability, a right ankle disability, a left ankle disability, a right shoulder disability, and for a left shoulder disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that his military occupational specialty (MOS) was short range gunnery crewman.

2.  The Veteran has reported consistently in lay statements and Board hearing testimony that he was exposed to significant acoustic trauma during active service which caused or contributed to his current bilateral hearing loss and tinnitus.

3.  Resolving any reasonable doubt in the Veteran's favor, the record evidence supports finding an etiological link between his current bilateral hearing loss, tinnitus, and active service.

4.  The record evidence shows that, prior to May 5, 2017, the Veteran's service-connected lumbosacral spine degenerative disc disease is manifested by, at worst, complaints of constant low back pain, tenderness to palpation, positive straight leg raising bilaterally, muscle atrophy in the left calf, and forward flexion limited to 45 degrees with pain.

5.  The record evidence shows that, effective May 5, 2017, the Veteran's service-connected lumbosacral spine degenerative disc disease is manifested by, at worst, forward flexion of the thoracolumbar spine limited to 25 degrees on repetitive range of motion testing.

6.  The record evidence shows that, prior to May 5, 2017, the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, complaints of radiating pain and moderate radiculopathy of the right lower extremity.

7.  The record evidence shows that, effective May 5, 2017, the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, severe radiculopathy involving the sciatic nerve without muscle atrophy; there is no evidence of complete paralysis of the sciatic nerve.

8.  The record evidence shows that, prior to May 5, 2017, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, complaints of numbness and moderate radiculopathy of the left lower extremity.

9.  The record evidence shows that, effective May 5, 2017, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, severe radiculopathy involving the sciatic nerve without muscle atrophy; there is no evidence of complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for an initial 40 percent rating effective May 5, 2017, for lumbosacral spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2017).

4.  The criteria for an initial 60 percent rating effective May 5, 2017, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2017).

5.  The criteria for an initial 60 percent rating effective May 5, 2017, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service, specifically as a result of in-service exposure to significant acoustic trauma.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  As noted, the Veteran contends that he was exposed to significant acoustic trauma while on active service which led him to develop bilateral hearing loss and tinnitus.  The Board agrees.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was short range gunnery crewman.  The Veteran has asserted in lay statements and Board hearing testimony that he was exposed to significant in-service acoustic trauma because he worked around a lot of weapons as an M-16 machine gunner without hearing protection.  See, for example, Board hearing transcript dated May 12, 2017, at pp. 15.  Thus, the Board finds it reasonable to conclude that the Veteran likely was exposed to significant in-service acoustic trauma because such exposure is consistent with the facts and circumstances of his active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board next notes that the record evidence shows that the Veteran currently experiences disability due to bilateral hearing loss and tinnitus which may be attributable to active service.  For example, following VA audiology examination in March 2010, the Veteran was diagnosed as having bilateral sensorineural hearing loss and tinnitus.  The Board acknowledges that the March 2010 VA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to active service.  The rationale for this opinion was the Veteran's enlistment and separation physical examinations showed normal hearing bilaterally and there was no evidence of tinnitus in his service treatment records.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the absence of contemporaneous records is insufficient rationale for a medical nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, the Board finds that the March 2010 VA audiologist's opinion is not probative on the issues of whether the Veteran's bilateral hearing loss and tinnitus are related to active service.

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service, including as a result of in-service exposure to significant acoustic trauma.  The Board has conceded that the Veteran likely was exposed to significant in-service acoustic trauma as a short range gunnery crewman.  The record evidence shows that the Veteran currently experiences disability due to bilateral hearing loss and tinnitus which may be attributed to such exposure.  The Board also has found the only medical opinion of record dated in March 2010 addressing the contended etiological relationship between bilateral hearing loss, tinnitus, and active service to be not probative.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and for tinnitus is warranted.  See also 38 C.F.R. § 3.102 (2017).


Increased Rating Claims

The Veteran contends that his service-connected lumbosacral spine degenerative disc disease, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity are all more disabling than currently (and initially) evaluated.

Factual Background and Analysis

The Board finds that the evidence supports assigning a higher initial 40 percent rating effective May 5, 2017, for the Veteran's lumbosacral spine degenerative disc disease.  The record evidence shows that, prior to this date, the Veteran's service-connected lumbosacral spine degenerative disc disease is manifested by, at worst, complaints of constant low back pain, tenderness to palpation, positive straight leg raising bilaterally, muscle atrophy in the left calf, and forward flexion limited to 45 degrees with pain (as seen on VA examinations and private outpatient treatment conducted during this time period).  For example, on VA spine examination in February 2010, the Veteran's complaints included gradual onset low back pain treated with medication since March 2009 with some relief of his symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced constant severe daily dull and sharp low back pain which radiated down the right lower extremity to his right knee.  He denied any flare-ups or incapacitating episodes.  He was able to walk 1/4 mile.  Physical examination showed normal posture, head position, and gait, no abnormal spinal curvatures or ankylosis, bilateral tenderness of the thoracic sacrospinalis muscles, 5/5 motor strength, normal muscle tone, no muscle atrophy, normal reflexes, generalized hypersensitivity to light touch with facial grimacing, and tenderness to palpation over the lumbar spine.  Range of motion testing showed forward flexion to 60 degrees with no objective evidence of painful motion and no additional limitation of motion on repetitive testing.  The VA examiner stated that the Veteran's active range of motion was reduced by voluntary stiffness and guarding and therefore was unreliable.  X-rays showed mild lumbar spondylosis with early degenerative change of L5-S1.  The diagnoses included early degenerative disc disease of the lumbar spine.

In October 2012, D. G., M.D., stated that the Veteran's flexion was limited to 60 degrees in the lumbar spine "with pain beginning at about 45 degrees."  There was positive straight leg raising bilaterally, left leg more painful than right leg.  There was muscle atrophy in the left calf.  Dr. D. G. stated that the Veteran was unable to perform repetitive loading in flexion due to pain in the posterior buttock and sacroiliac joint which created "weakness."

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in March 2013, the Veteran's complaints included constant pain localized to the lumbar spine which he rated as 9/10 on a pain scale (with 10/10 being the worst imaginable pain) and throbbing.  He denied any bowel or bladder dysfunction.  Range of motion testing showed flexion to 70 degrees with no objective evidence of painful motion and no additional limitation of motion on repetitive testing.  Physical examination showed less movement than normal, tenderness to palpation in the left paraspinous lumbar muscles, no guarding or muscle spasm, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes and sensation, negative straight leg raising bilaterally, no radicular pain, and no intervertebral disc syndrome.  The diagnosis was degenerative disc disease of the lumbar spine.

On a Lumbar Spine Impairment Questionnaire dated in December 2013, A. P., M.D., stated that the Veteran's lumbar spine forward flexion was limited to between 31 and 60 degrees.  The Veteran also had positive straight leg raising bilaterally and tenderness to palpation in the lumbar spine.

The Veteran contends that his service-connected lumbosacral spine degenerative disc disease is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions concerning an objective worsening of the symptomatology attributable to this service-connected disability, at least prior to May 5, 2017.  It shows instead that the Veteran's service-connected lumbosacral spine degenerative disc disease is manifested by, at worst, complaints of constant low back pain, tenderness to palpation, positive straight leg raising bilaterally, muscle atrophy in the left calf, and forward flexion limited to 45 degrees with pain during this time period.  Although VA examination in February 2010 documented forward flexion limited to 60 degrees, the VA examiner noted that this was unreliable because of the Veteran's voluntary stiffness and guarding.  Dr. D. G. found that the Veteran's forward flexion was limited to 45 degrees with pain in October 2012 and he had muscle atrophy in the left calf.  Dr. A. P. similarly found in December 2013 that the Veteran's forward flexion was limited to between 31 and 60 degrees (i.e., a 20 percent rating under DC 5243).  See 38 C.F.R. § 4.71a, DC 5243 (2017).  The Board notes here that, because the Veteran did not experience any episodes of intervertebral disc syndrome during this time period, his service-connected lumbosacral spine degenerative disc disease is evaluated under the General Rating Formula.  Id.  The evidence does not suggest that the Veteran is entitled to an initial rating greater than 20 percent under DC 5243 during this time period.  Id.  Both the Veteran's VA and private treating clinicians found no ankylosis of the lumbar spine or the entire spine and forward flexion was not limited to 30 degrees or less (i.e., a 40, 50, or 100 percent rating under DC 5243) on repeated evaluations conducted prior to May 5, 2017.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 20 percent for his service-connected lumbosacral spine degenerative disc disease, at least prior to May 5, 2017.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent for lumbosacral spine degenerative disc disease prior to May 5, 2017, have not been met.

In contrast, the Veteran is entitled to an initial 40 percent rating effective May 5, 2017, for lumbosacral spine degenerative disc disease.  The record evidence (VA back (thoracolumbar spine) conditions DBQ dated on May 5, 2017) shows that the symptomatology attributable to his service-connected lumbosacral spine degenerative disc disease worsened on that date.  At this examination, the Veteran's complaints included chronic, spasmodic, sharp, throbbing low back pain which he rated as 7/10 on a pain scale.  His pain was so intense that he broke in to sweats.  He experienced flare-ups of low back pain once or twice a month which forced him to stay in bed for a day or two "due to protracted back spasm intensity of pain."  He was unable to run, jump, bend, run up or down stairs, lift and carry heavy objects, exercise or play sports, and constantly changed positions when sitting or standing.  He did not get restful sleep due to pain when he moved in bed.  "He still manages to do all his activities of daily living pushing himself through the pain."  Range of motion testing showed forward flexion to 35 degrees due to pain.  There was evidence of pain on weight-bearing, non-weight-bearing, and on passive range of motion testing.  Repetitive range of motion testing showed forward flexion to 25 degrees.  Physical examination showed moderate to severe tenderness and guarding on palpation, guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal spinal contour, a slow, antalgic gait, interference with sitting and standing, 4/5 muscle strength on hip flexion bilaterally but otherwise 5/5 muscle strength, no muscle atrophy, hypoactive deep tendon reflexes, normal sensation, positive straight leg raising bilaterally, no ankylosis, and intervertebral disc syndrome but no episodes requiring bed rest or treatment by a physician in the previous 12 months.  The Veteran "winces and pulls back, breaks into a sweat, when lumbar paraspinal muscles [are] palpated."  He also shifted his weight from side to side and changed his posture due to pain when sitting.  He constantly used a back brace.  X-rays showed arthritis.

The record evidence clearly supports the Veteran's assertions that the symptomatology associated with his service-connected lumbosacral spine degenerative disc disease worsened as of May 5, 2017 (the date of a VA examination showing increased symptoms).  Repetitive range of motion testing conducted on that date showed that forward flexion of the Veteran's lumbosacral spine was limited to 25 degrees with pain on weight-bearing, non-weight-bearing, and on passive range of motion testing (i.e., a 40 percent rating under DC 5243).  See 38 C.F.R. § 4.71a, DC 5243 (2017).  This examination also documented that the Veteran's low back pain was intense with moderate to severe tenderness and guarding on palpation, guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal spinal contour, and shifting his weight from side to side and changing his posture due to pain when sitting.  The Board acknowledges that intervertebral disc syndrome was present in the Veteran's lumbar spine at his May 2017 VA examination; however, because he experienced no episodes requiring bed rest or treatment by a physician in the previous 12 months, his service-connected lumbosacral spine degenerative disc disease still is evaluated under the General Rating Formula because that results in a higher evaluation.  Id.  The May 2017 VA examination again showed no ankylosis present in the Veteran's spine.  Accordingly, a 50 or 100 percent rating under DC 5243 is not warranted for the Veteran's service-connected lumbosacral spine degenerative disc disease during this time period.  Id.  In summary, the Board finds that the criteria for an initial 40 percent rating effective May 5, 2017, for lumbosacral spine degenerative disc disease have been met.

The Board next finds that the evidence supports assigning initial 60 percent ratings effective May 5, 2017, for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.  The Veteran contends that his service-connected radiculopathy of the bilateral lower extremities has worsened.  The record evidence does not support his assertions regarding an objective worsening of radiculopathy in either of his lower extremities, at least prior to May 5, 2017.  It shows instead that, prior to this date, the Veteran's service-connected radiculopathy of the right lower extremity and service-connected radiculopathy of the left lower extremity are manifested by, at worst, complaints of radiating pain and moderate radiculopathy of the right lower extremity and complaints of numbness and moderate radiculopathy of the left lower extremity.  For example, the Veteran complained of radiating low back pain to the right lower extremity on VA spine examination in February 2010.  Following this examination, he was diagnosed as having radiculopathy of the right lower extremity.  

On VA back (thoracolumbar spine) conditions DBQ in March 2013, the Veteran's complaints included numbness of the left lower extremity.  Physical examination showed negative straight leg raising bilaterally and no radicular pain or other signs of radiculopathy in either of his lower extremities.

Dr. A. P. noted in his December 2013 lumbar spine impairment questionnaire that the Veteran's electromyograph (EMG) showed right lumbosacral radiculopathy.  Dr. A. P. also noted that the Veteran had been diagnosed as having moderate radiculopathy of the bilateral lower extremities due to positive straight leg raising bilaterally and decreased sensation of the bilateral lower extremities.

The Veteran contends that both his service-connected radiculopathy of the right lower extremity and service-connected radiculopathy of the left lower extremity are more disabling than currently evaluated.  The record evidence does not support his assertions, at least prior to May 5, 2017.  It shows instead that, prior to this date, the Veteran experiences, at worst, radiating pain and moderate radiculopathy of the right lower extremity and complaints of numbness and moderate radiculopathy of the left lower extremity.  There is no indication that, prior to May 5, 2017, the Veteran experienced at least moderately severe incomplete paralysis of the sciatic nerve (i.e., at least a 40 percent rating under DC 8520) such that an initial rating greater than 20 percent is warranted for either his service-connected radiculopathy of the right lower extremity or his service-connected radiculopathy of the left lower extremity at any time during this time period.  See 38 C.F.R. § 4.124a, DC 8520 (2017).  Dr. A. P. specifically found in December 2013 that the Veteran's radiculopathy was only moderately disabling in each of his lower extremities.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 20 percent for either radiculopathy of the right lower extremity or for radiculopathy of the left lower extremity.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent for either radiculopathy of the right lower extremity or for radiculopathy of the left lower extremity prior to May 5, 2017, have not been met.

In contrast, the Veteran is entitled to initial 60 percent ratings effective May 5, 2017, for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.  The record evidence (VA back (thoracolumbar spine) conditions DBQ dated May 5, 2017) clearly shows that the symptomatology attributable to both of these service-connected disabilities worsened as of this date.  For example, the May 2017 VA examination documented the presence of severe radiculopathy (characterized as severe intermittent pain and severe paresthesias and/or dysesthesias) of the bilateral lower extremities.  The Veteran complained that his severe low back pain resulted in radiating pain down both of his thighs which was intense, stabbing pain and required him to stop his activity, reposition himself, and caused him to break out into sweats.  The VA examiner concluded that the Veteran had severe radiculopathy of the bilateral sciatic nerve roots.  In other words, the evidence clearly supports assigning initial 60 percent ratings effective May 5, 2017, for the Veteran's service-connected radiculopathy of the right lower extremity and his service-connected radiculopathy of the left lower extremity.  Id.  Although the Board acknowledges that the May 5, 2017, VA examination showed that no muscle atrophy was present in the Veteran's spine, it clearly showed that severe incomplete paralysis of the bilateral sciatic nerves (i.e., a 60 percent rating under DC 8520) was present.  Id.  There is no indication, however, that the Veteran experienced complete paralysis of the sciatic nerve (i.e., an 80 percent rating under DC 8520) such that an initial rating greater than 60 percent is warranted for either of his lower extremities during this time period.  Id.  In summary, the Board finds that the criteria for initial 60 percent ratings effective May 5, 2017, for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity have been met.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial 40 percent rating effective May 5, 2017, for lumbosacral spine degenerative disc disease is granted.

Entitlement to an initial 60 percent rating effective May 5, 2017, for radiculopathy of the right lower extremity is granted.

Entitlement to an initial 60 percent rating effective May 5, 2017, for radiculopathy of the left lower extremity is granted.


REMAND

The Veteran contends that his service-connected bilateral shoulder, bilateral ankle, and bilateral knee disabilities are all more disabling than currently (and initially) evaluated.  He also contends that his service-connected disabilities, alone or in combination, preclude his employability, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's higher initial rating claims for the bilateral shoulders, bilateral ankles, and bilateral knees, the Board acknowledges initially that he was examined most recently for each of these disabilities in March 2013.  The Court subsequently issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the shoulder, ankles, and knees, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  Unfortunately, a review of the record evidence shows that the Veteran's most recent VA examinations for the bilateral shoulders, bilateral ankles, and bilateral knees in March 2013 did not comply with Correia.  For example, there is no indication in the March 2013 VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ), VA ankle conditions DBQ, or VA knee and lower leg conditions DBQ whether the ranges of motion obtained at these examinations for the Veteran's shoulder, ankles, or knees, respectively, were active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected right shoulder disability, left shoulder disability, right ankle disability, left ankle disability, right knee disability, and left knee disability.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

With respect to the Veteran's TDIU claim, the Board acknowledges initially that he currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).   Unfortunately, although the VA examinations of record address the impact of certain of the Veteran's service-connected disabilities on his employability, there is only limited information concerning whether these disabilities, alone or in combination, preclude his employability.  And all of the examinations of record occurred prior to the Veteran filing his formal TDIU claim in June 2016.  The Board also acknowledges that, because adjudication of the higher initial rating claims being remanded likely will impact adjudication of the Veteran's TDIU claim, all of these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the impact of his service-connected disabilities, alone or in combination, on his employability.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right shoulder disability and his service-connected left shoulder disability.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right ankle disability and his service-connected left ankle disability.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right knee disability and his service-connected left knee disability.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

5.  Schedule the Veteran for appropriate examination to determine whether his service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation.  The claims file should be provided for review.  The Veteran should be asked to provide a complete medical and employment history, if possible.

The examiner is asked to specify the occupational limitations associated with the Veteran's service-connected disabilities.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that service connection is in effect for pain disorder, bilateral hearing loss, tinnitus, a right shoulder disability, a left shoulder disability, lumbosacral spine degenerative disc disease, a right ankle disability, a left ankle disability, a right knee disability, a left knee disability, radiculopathy of the right lower extremity, and for radiculopathy of the left lower extremity.

6.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


